Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-14, and 16-31 are pending.
Claims 2 and 15 are newly cancelled.  
Claims 1, 3, 5, 8, 10-11, 14, 16, 18, 21, and 23-24 are amended.  
	Claims 5-11 and 18-24 remain withdrawn as being drawn to an unelected invention.
	Claims 1, 3-4, 12-14, and 16-17, and 25-31 are rejected.

Response to Arguments - 35 USC § 112 (Indefiniteness)
	Applicant’s amendments filed 1/14/2022 overcome the rejections of record. 

Response to Arguments - 35 USC § 112 (Written Description)
	Applicant’s amendments filed 1/14/2022 are not persuasive.    
	Applicants urge that adding definitions for PtrhAT and the “homolog” clarifies what sequences would be deemed a PtrhAT gene or homolog thereof as claimed.  Applicant’s further urge that the claims as amended describe the structures required to confer the claimed function so that one of skill would recognize that the applicant was in possession of the claimed genus at the time of filing.
	These arguments are not found to be persuasive because while the amendments to the claims do clarify what sequences are PtrhAT genes and homologs, however the recitation of “90% identity to SEQ ID NO: 1” renders the scope of the claims broad and the limited examples provided in the specification do not show that the applicants have possession of the full scope of the claim.  

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12-16, 17, and 25-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to plants and methods comprising a PtrhAT gene or a homolog with at least 90% identity to SEQ ID NO: 1.  SEQ ID NO: 1 is 1335 bp long and therefore a nucleotide sequence with 90% identity to SEQ ID NO: 1 will have 113 nucleotides different from SEQ ID NO: 1.  This is compounded because it is nucleotide triplets (codons) which encode amino acids and therefore if different nucleotide is found in a different codon it is possible to have 113 amino acids different between the protein encoded by SEQ ID NO: 1 and a protein encoded by a sequence with 90% identity to SEQ ID NO: 1, this means that it is possible to have two nucleotide sequences which share 90% identity but proteins that share only 71% identity.  This genus is broad and includes many different sequences in the PtrhAT family, sequences from other organisms, and sequences from other gene families.
The instant disclosure describes working example with two specific sequences of “a PtrhAT gene” but given the broad nature of the recitation “90% identity to SEQ ID NO: 1” it fails to demonstrate applicants possessed the full scope of the claims.  This makes it such that a skilled artisan would not be able to distinguish the claimed matter from other materials.  
Given the broad scope of the claimed genus, the lack of adequate working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.
Therefore claims 1, 3-4, 12-14, and 16-17, and 25-31 are rejected as lacking written description.  

Response to Arguments - 35 USC § 102
Applicant’s amendments filed 1/14/2022 overcome the anticipation rejections of record, however applicant’s amendments require new obviousness rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12-14, 16-17, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Knip, The SLEEPER genes: a transposase-derived angiosperm-specific gene family, BMC Plant Biology, 2012 in view of XM_024588163.1, Predicted: Populus trichocarpa zinc finger BED domain-containing protein RICESLEEPER 1 (LOC18106085), mRNA, GenBank, April 09, 2018, and XP_024443931.1 (Protein), zinc finger BED domain-containing protein RICESLEEPER 1 [Populus trichocarpa], GenBank, April 09, 2018.
	With respect to claims 1, 3-4, 12-14, 16-17 and 25-26, Knip teaches a genetically modified Arabidopsis thaliana plant where the daysleeper mutant phenotype has been complemented with another construct which expresses pDAYSLEEPER-RICESLEEPER4 a construct comprising a rice hAT superfamily gene (Knip, Page 7, Column 1, Paragraph 1 – Page 7, Column 2, Paragraph 1; Knip, Page 8, Figure 5; Knip, Page 2, Column 2, Paragraph 3) (Claim 1).  Additionally, Knip teaches that this complementation assay is done using stable transformation using Agrobacterium tumafaciens floral dip a commonly used method for stable transformation of Arabidopsis plants and then homo or heterozygosity was assessed by PCR which indicates stable integration of the nucleic acid sequence into the genome of the Col-0 plants (Knip, Page 13, Column 1, Paragraph 3) (Claims 4 and 12-13).  Knip also teaches a method for genetically modifying an Arabidopsis thaliana plant through transformation with T-DNAs from Agrobacterium tumafaciens which contain exogenous nucleic acids comprising RICESLEEPER4 a PtrhAT and a promoter that leads to the expression of RICESLEEPER4 in Arabidopsis thaliana (Knip, Page 13, Column 1, Paragraph 3; Knip, Page 7, Column 1, Paragraph 1- Page 7, Column 2, Paragraph 1; Knip, Page 8, Figure 5; Knip, Page 2, Column 2, Paragraph 3) (Claim 14).  Further, Knip teaches that the transformation of Arabidopsis thaliana with tDNAs using Agrobacterium tumafaciens is done using stable transformation with the floral dip method which is followed by assessing homo or heterozygosity by PCR which indicates stable integration of the nucleic acid sequence into the genome of the Col-0 plants (Knip, Page 13, Column 1, Paragraph 3) (Claims 17 and 25-26).  
	With respect to claims 1, 3-4, 12-14, 16-17, and 25-26 Knip does not teach a PtrhAT gene or homolog with 90% identity to SEQ ID NO: 1 or a sequence with 90% identity to SEQ ID NO: 2.
	With respect to claims 1, 3-4, 12-14, 16-17, and 25-26, XM_024588163.1 teaches a sequence with 97.20% identity and 93% coverage to SEQ ID NO: 1 of the instant application. 
	With respect to claims 1, 3-4, 12-14, 16-17, and 25-26, XP_024443931.1 (Protein) teaches a sequence with 95.30% identity to SEQ ID NO: 2 of the instant application.
At the time of filing it would have been obvious to the ordinary artisan to modify the plant and method of Knip to use the Populus trichocarpa Ricesleeper 1 gene taught by XM_024588163.1 and XM_024588163.1 (Protein).  This would have been obvious because the method of Knip is drawn to a method of making a transgenic Arabidopsis thaliana plant wherein the daysleeper mutant phenotype has been complemented using the construct pDAYSLEEPER-RICESLEEPER, which comprises a rice hAT superfamily gene and XM_024588163.1 and XM_024588163.1 (Protein) teach a ricesleeper gene from Populus trichocarpa.  This is therefore obvious because the method of Knip requires a RICESLEEPER gene and XM_024588163.1 and XM_024588163.1 teach a RICESLEEPER gene.  The ordinary artisan would have been motivated to combine these references because the method of Knip is drawn to modulating SLEEPER gene expression by transforming plants with constructs containing PtrhAT homologs and therefore it would have been obvious to try XM_024588163.1 which is a PtrhAT homolog from Populus.  This would have been obvious to try because PtrhAT homologs do not all function equivalently in Arabidopsis and therefore the ordinary artisan would have been motivated to try a variety of PtrHat homologs including the homolog from Populus.  Therefore, claims 1, 3-4, 12-14, and 16-17, and 25-26  are rejected as anticipated by Knip in view of XM_024588163.1 and XM_024588163.1(Protein).

Conclusion 
	All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663        

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663